


Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
the 1st day of November, 2018 (the “Effective Date”), by and among
OvaScience, Inc., a Delaware corporation (the “OvaScience”), the purchasers set
forth on Schedule I attached to this Agreement (each a “Purchaser” and
collectively, the “Purchasers”) and Millendo Therapeutics Inc. (the “Company”
and together with OvaScience, the “Merger Parties”). Each Purchaser, the Company
and OvaScience shall be referred to herein as a “Party” and, collectively, as
the “Parties”.

 

RECITALS:

 

A.                                    The Company, OvaScience and each Purchaser
are executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and/or Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act.

 

B.                                    Each Purchaser, severally and not jointly,
wishes to purchase, and OvaScience wishes to sell, upon the terms and conditions
stated in this Agreement,  shares of common stock, par value $0.001 per share
(the “Common Stock”), of OvaScience, calculated pursuant to Section 1.2 below
(which aggregate amount for all Purchasers together shall be collectively
referred to herein as the “Shares”). For the avoidance of doubt, “Shares” shall
exclusively refer to those shares listed on Schedule I hereto, and shall not
refer to any additional shares of the capital stock of OvaScience that may be
held by the Purchasers or any other holders of the capital stock of OvaScience.

 

C.                                    Pursuant to that certain Agreement and
Plan of Merger and Reorganization dated as of August 8, 2018, by and among
OvaScience, Orion Merger Sub, Inc. and the Company (such transaction, the
“Merger”, and the agreement, as amended from time to time, the “Merger
Agreement”), the Company and Orion Merger Sub, Inc. will be merged pursuant to
the terms of the Merger Agreement.

 

D.                                    Simultaneously with the execution of this
Agreement, the Purchasers and OvaScience will have delivered and executed the
Registration Rights Agreement attached hereto as Exhibit A (the “Registration
Rights Agreement”), pursuant to which the Shares will be registered as set forth
therein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, OvaScience and each
Purchaser hereby agree as follows:

 

Section 1.                                          AUTHORIZATION AND PURCHASE
AND SALE OF STOCK.

 

1.1       RESERVED

 

1.2       Sale and Purchase.  Subject to the terms and conditions hereof, at the
Closing (as defined below), OvaScience hereby agrees to issue and sell to each
Purchaser, and each Purchaser agrees to purchase from OvaScience, severally and
not jointly, for the aggregate purchase amount set forth opposite such
Purchaser’s name on Schedule I, the number of Shares computed by dividing such
purchase amount by the Cash Investment Amount.  For purposes hereof, the Cash
Investment Amount shall equal (i) $1.2096 divided by (ii) the Exchange Ratio (as
defined in the Merger Agreement) in effect at the closing of the Merger (after
the effectiveness of the reverse stock split applicable to the Common Stock of
OvaScience to be completed concurrently with the Merger). OvaScience’s agreement
with each of the Purchasers under this Agreement is a separate agreement and the
sale of Shares to each of the Purchasers is a separate sale.

 

--------------------------------------------------------------------------------



 

1.3       Use of Proceeds.  The proceeds from the sale of the Shares hereunder
will be used by OvaScience for working capital and other general corporate
purposes.

 

Section 2.                                          CLOSING.

 

2.1       The Closing.  The closing of the sale and purchase of the Shares under
this Agreement (the “Closing”) shall take place upon the satisfaction of the
conditions set forth in Sections 5 and 6, or the waiver thereof by the party for
whose benefit such condition exists, through the electronic exchange of
documents and signature pages or at such other time or place as OvaScience and
Purchasers may mutually agree (such date is hereinafter referred to as the
“Closing Date”).

 

2.2       Delivery.  At the Closing, subject to the terms and conditions hereof,
OvaScience will deliver to each Purchaser a certificate representing the number
of Shares to be purchased at the Closing by such Purchaser, against payment of
the purchase price therefor as set forth on Schedule I by (i) check made payable
to the order of OvaScience, (ii) wire transfer, or (iii) any combination of the
foregoing.

 

Section 3.                                         
REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE COMPANY Except as set
forth in the Company Disclosure Schedule (as defined in the Merger Agreement),
which is being delivered to you hereunder, incorporated by reference herein and
is attached to this Agreement as Exhibit B, which exceptions and other
information included therein, as supplemented by the information provided on
Exhibit C hereto, shall be deemed to be part of the representations and
warranties made hereunder, the Company hereby represents and warrants to each
Purchaser as follows. The Company Disclosure Schedule shall be arranged in parts
and subparts corresponding to the numbered and lettered Sections and subsections
contained in Section 2 of the Merger Agreement. The disclosures in any part or
subpart of the Company Disclosure Schedule shall qualify other Sections and
subsections in Section 2 of the Merger Agreement only to the extent it is
reasonably apparent from the face of the disclosure that such disclosure is
applicable to such other Sections and subsections of the Merger Agreement.

 

3.1       Company Representations and Warranties; Merger Agreement. The
representations and warranties set forth in Section 2 of the Merger Agreement
(as modified and supplemented by the Company Disclosure Schedule and the
supplemental disclosures referenced above) are made hereunder to the Purchasers
by the Company, as of the Effective Date as if such representations and
warranties appear in and are being made pursuant to this Agreement. For purposes
of this Agreement, all such representations and warranties (and all
corresponding definitions) are incorporated by reference and made a part hereof.

 

3.2       Authority; Binding Nature of Agreement. The Company and OvaScience
each has the requisite corporate power to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation by the Merger Parties of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the Merger
Parties and no further corporate authorizations are required by each of the
Merger Parties, its Board of Directors or its stockholders in connection
therewith (except that stockholder approval by OvaScience’s stockholders will be
required). This Agreement has been (or upon delivery will have been) duly
executed by the Merger Parties and is, or when delivered in accordance with the
terms hereof, will, constitute the legal, valid and binding obligation of the
Merger Parties enforceable against each of the Merger Parties in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application or insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2

--------------------------------------------------------------------------------



 

3.3       Non-Contravention; Consents. The consummation of the transactions
contemplated by this Agreement, will not directly or indirectly (with or without
notice or lapse of time) except with respect to the Required Filings (as defined
below) and any approvals, authorizations or waivers required to be obtained
under the Company’s and OvaScience’s respective certificates of incorporation or
any agreement set forth on the Company Disclosure Schedule (including a waiver
of preemptive rights):

 

(a)         contravene, conflict with or result in a violation of (i) any of the
provisions of the certificate of incorporation, bylaws or other charter or
organizational documents of the Company or OvaScience or (ii) any resolution
adopted by the stockholders, the Board of Directors or any committee of the
Board of Directors of the Company or of OvaScience, respectively;

 

(b)         contravene, conflict with or result in a material violation of, or
give any Governmental Authority (as defined in the Merger Agreement) or, to the
knowledge of the Company, other Person the right to challenge this Agreement and
the transactions contemplated hereby or to exercise any remedy or obtain any
relief under, any Law (as defined in the Merger Agreement) or any order, writ,
injunction, judgment or decree to which the Company or its Subsidiaries, or
OvaScience, or any of the assets owned or used by the Merger Parties or its
Subsidiaries, is subject;

 

(c)          contravene, conflict with or result in a material violation of any
of the terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any governmental
authorization that is held by the Company or its Subsidiaries, or OvaScience, or
that otherwise relates to the business of the Company or its Subsidiaries or of
OvaScience or to any of the material assets owned or used by the Company or its
Subsidiaries or of OvaScience;

 

(d)         to the knowledge of the Company, contravene, conflict with or result
in a violation or breach of, or result in a default under, any provision of any
Company Contract (as defined in the Merger Agreement), or of any Orion Contract
(as defined in the Merger Agreement) or give any Person the right to:
(i) declare a default or exercise any remedy under any Company Contract or Orion
Contract; (ii) a rebate, chargeback, penalty or change in delivery schedule
under any such Company Contract or Orion Contract; (iii) accelerate the maturity
or performance of any Company Contract or Orion Contract; or (iv) cancel,
terminate or modify any term of any Company Contract or Orion Contract, except,
in the case of any Company Material Contract (as defined in the Merger
Agreement) or Orion Material Contract (as defined in the Merger Agreement), any
non-material breach, default, penalty or modification and, in the case of all
other Company Contracts or Orion Contracts, any breach, default, penalty or
modification that would not result in a Company Material Adverse Effect (as
defined in the Merger Agreement) or an Orion Material Adverse Effect (as defined
in the Merger Agreement), respectively;

 

(e)          result in the imposition or creation of any Encumbrance (as defined
in the Merger Agreement) upon or with respect to any material asset owned or
used by the Company or its Subsidiaries or OvaScience (except for Permitted
Encumbrances (as defined in the Merger Agreement) and minor liens that will not,
in any case or in the aggregate, materially detract from the value of the assets
subject thereto or materially impair the operations of the Company or
OvaScience); or

 

(f)           result in, or increase the likelihood of, the transfer of any
material asset of the Company or its Subsidiaries or OvaScience to any Person.

 

3.4                               Filings, Consents and Approvals. Neither the
Company nor OvaScience is required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
or Ovacience of this Agreement (including the issuance of the Shares), other
than (i) filings required by applicable state securities laws, (ii)

 

3

--------------------------------------------------------------------------------



 

the filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act and/or (iii) those that have been made or
obtained prior to the date of this Agreement (the “Required Filings”).

 

3.5                               Issuance of the Securities. The Shares have
been duly authorized and, when issued and paid for in accordance with the terms
of this Agreement, will be duly and validly issued, fully paid and nonassessable
and free and clear of all Encumbrances imposed or permitted by the Company or
OvaScience, other than restrictions on transfer provided for in this Agreement
or imposed by applicable securities laws, and shall not be subject to preemptive
or similar rights. Assuming the accuracy of the representations and warranties
of the Purchasers in this Agreement, the Shares will be issued in compliance
with all applicable federal and state securities laws.

 

3.6                               OvaScience Representations and Warranties;
Merger Agreement.  To the Company’s knowledge, none of the representations or
warranties made or contained in the Merger Agreement or in any agreement,
instrument, document or certificate delivered thereunder by or on behalf of
OvaScience contains any untrue material statement of fact or omits to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances in which they were made.

 

3.7                               No Other Representations or Warranties. Except
for the representations and warranties expressly set forth in this Agreement,
neither the Company, OvaScience nor any other Person on behalf of the Company
makes any express or implied representation or warranty with respect to the
Company, OvaScience or with respect to any other information provided to the
Purchasers in connection with the transactions contemplated hereby.

 

Section 4.                                         
REPRESENTATIONS, WARRANTIES, AND CERTAIN AGREEMENTS OF THE PURCHASERS.  Each
Purchaser hereby represents and warrants to, and agrees with, the Company and
OvaScience, severally and not jointly and only with respect to itself that the
following statements are true and correct as of the Effective Date and the
Closing:

 

4.1       Authorization.  The Purchaser has full power and authority to enter
into this Agreement and this Agreement constitutes the Purchaser’s valid and
legally binding obligation, enforceable in accordance with its terms except
(i) as may be limited by applicable bankruptcy, insolvency, reorganization, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as may be limited by the effect of rules of
law governing the availability of equitable remedies, and (iii) may be limited
by applicable federal or state securities laws.

 

4.2       Purchase for Own Account.  This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company and OvaScience,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Shares shall be acquired for investment for the Purchaser’s
own account, not as a nominee or agent, and not with a view to the public resale
or distribution of such Shares within the meaning of the Securities Act, and the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same except as may be permitted under the Securities
Act.  By execution of this Agreement, the Purchaser further represents that the
Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participations
to such person or entity or to any third person or entity, with respect to any
of the Shares.  If other than an individual, the Purchaser also represents that
it has not been formed for the specific purpose of acquiring the Shares.

 

4.3       Exempt Offering.  The Purchaser acknowledges that the Shares have not
been registered under the Securities Act and are being offered and sold pursuant
to an exemption from

 

4

--------------------------------------------------------------------------------



 

registration contained in the Securities Act based in part upon the
representations of the Purchasers contained in this Agreement.

 

4.4       Disclosure of Information.  The Purchaser believes that it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Shares.  The Purchaser has had an opportunity to ask
questions and receive answers from the Company and OvaScience regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects, and financial condition of the Company and OvaScience and to obtain
additional information (to the extent the Company and OvaScience possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Purchaser or to which the
Purchaser had access.  The foregoing, however, does not in any way limit or
modify the representations and warranties made by the Company in Section 3.

 

4.5       Investment Experience.  The Purchaser has experience as an investor in
securities of companies in this stage of development and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment in the
Shares to be purchased by it, and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of
this investment in the Shares.

 

4.6       Accredited Investor Status.  The Purchaser is an “accredited investor”
within the meaning of SEC Rule 501(a) of Regulation D, as presently in effect.

 

4.7       Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Shares unless and until there is then
in effect a registration statement under the Securities Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement.

 

Notwithstanding the provisions of this Section 4.7 above, no such registration
statement or opinion of counsel shall be required for:  (i) any transfer of any
Shares in compliance with SEC Rule 144 or Rule 144A (it being agreed that
OvaScience shall have the right to receive evidence satisfactory to it regarding
compliance with such Rule or any successor or analogous rule prior to the
registration of any such transfer), (ii) any transfer of any Shares by a
Purchaser that is a partnership to another partnership that is affiliated with
the Purchaser, to a partner or retired partner in the Purchaser, to the estate
of any such partner or retired partner, or to a trust for the benefit of such
partner or retired partner or the spouse or lineal descendants of such partner
or retired partner or the transfer by gift or intestate succession of any such
partner or retired partner to his or her spouse, or (iii) any transfer of any
Shares by any Purchaser to (a) any entity in which: (x) the control is held,
directly or indirectly, by the ultimate beneficial owner of a Purchaser; (y) the
control is held, directly or indirectly, by the management company that directly
or indirectly manages, or advises the ultimate beneficial owner of the
Purchaser; or (z) is managed by the same management company as the ultimate
beneficial owner of the Purchaser; or (b) the stockholders of such Purchaser in
the event of its winding-up; provided that in each of the foregoing cases the
transferee shall, prior to giving effect to such transfer, agree in writing to
be subject to the terms of this Section 4.7 to the same extent as if the
transferee were an original Purchaser under this Agreement.

 

4.8       Legends.  It is understood that the certificates evidencing the Shares
shall bear the legends set forth below (in addition to any legend required under
applicable state securities laws):

 

(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR
INDIRECTLY, NOR MAY THE SECURITIES BE TRANSFERRED ON THE

 

5

--------------------------------------------------------------------------------



 

BOOKS OF THE COMPANY, WITHOUT REGISTRATION UNDER ALL APPLICABLE UNITED STATES
FEDERAL OR STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION
THEREFROM.

 

(b) Any other legends required by state securities laws applicable to any
individual Purchaser.

 

The legend set forth in Subsection 4.8(a) above shall be removed by OvaScience
from any certificate evidencing the Shares at such time as such Shares are
eligible to be sold under SEC Rule 144 promulgated under the Securities Act
without restriction and OvaScience shall take all action including requesting
that counsel for OvaScience issue an opinion to OvaScience’s transfer agent with
respect to such removal.  In addition, OvaScience shall issue or cause its
counsel to issue an instruction letter to its transfer agent on the effective
date of the Registration Statement (as defined below) with respect to the shares
registered under such registration statement providing that any shares
transferred under such registration statement may be issued without a securities
law restrictive legend.

 

4.9       No General Solicitation.  Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.

 

4.10                        Residence.  If the Purchaser is an individual, then
the Purchaser resides in the state or province identified in the address of the
Purchaser set forth on Schedule I; if the Purchaser is a partnership,
corporation, limited liability company or other entity, then the office or
offices of the Purchaser in which its principal place of business is identified
in the address or addresses of the Purchaser set forth on Schedule I.

 

4.11                        Tax Advisors.  The Purchaser has reviewed with its
own tax advisors the federal, state and local tax consequences of an investment
in the Shares, where applicable, and the transactions contemplated by this
Agreement.  The Purchaser is relying solely on such advisors and not on any
statements or representations of the Company, OvaScience, or any of their agents
and understands that it (and not the Company or OvaScience) shall be responsible
for the Purchaser’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

4.12                        Purchaser Counsel.  The Purchaser acknowledges that
it has had the opportunity to review this Agreement, the exhibits and schedules
attached hereto and the transactions contemplated by this Agreement with the
Purchaser’s own legal counsel, if they have chosen to engage counsel.  The
Purchaser is relying on such Purchaser’s legal counsel, if any, and the
representations and warranties of the Company set forth in Section 3.  The
Purchaser is relying solely on its legal counsel, if any, and not on any
statements or representations of the Company, or any of the Company’s agents for
legal advice with respect to this investment or the transactions contemplated by
this Agreement.

 

4.13                        No Disqualification Events.  Neither the Purchaser
nor, to the extent it has them, any of its shareholders, members, managers,
general or limited partners, directors, affiliates or executive officers
(collectively with the Investor, the “Investor Covered Persons”), are subject to
any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3).  The Purchaser has exercised reasonable care to
determine whether any Investor Covered Person is subject to a Disqualification
Event.  The purchase of the Shares by the Purchaser will not subject the Company
or OvaScience to any Disqualification Event.

 

4.14                        Independent Evaluation. The Purchaser confirms and
agrees that (i) it has independently evaluated the merits of its decision to
purchase the Shares, (ii) it has not relied on the advice

 

6

--------------------------------------------------------------------------------



 

of, or any representations by, Jefferies LLC or Leerink Partners LLC (each, a
“Placement Agent” and together, the “Placement Agents”) or any respective
affiliate thereof or any representative of the Placement Agents or their
respective affiliates in making such decision, and (iii) neither the Placement
Agents nor any of their respective representatives has any responsibility with
respect to the completeness or accuracy of any information or materials
furnished to such Purchaser in connection with the transactions contemplated by
this Agreement.

 

Section 5.                                          CONDITIONS TO PURCHASERS’
OBLIGATIONS AT THE CLOSING.  The obligations of each Purchaser to purchase
Shares at the Closing are subject to the fulfillment by the Company and
OvaScience or waiver by the Purchaser, on or before the Closing, of each of the
following conditions (such waiver to be evidenced solely by written
communication of Purchaser to the Company and OvaScience), which fulfillment
shall be evidenced by delivery to Purchaser immediately prior to Closing of a
certificate to such effect executed by an officer of the Company or OvaScience,
as applicable:

 

5.1       Representations and Warranties.  Each of the representations and
warranties of the Company contained in Section 3 of this Agreement shall be true
and complete on and as of the date of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing, except that the representations and warranties contained in Section 3
of this Agreement, whether or not incorporated herein by reference pursuant to
Section 3.1, above that speak only as of a specific date shall be true and
complete on and as of such date, except in all cases, where the failure to be so
true and complete would not have a material adverse effect on the Company and
its businesses, operations or financial condition.

 

5.2                               Performance.  Each of the Company and
OvaScience shall have performed and complied with all agreements, obligations,
and conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing, except for such violations which
do not affect the receipt by the Purchaser of the Shares.

 

5.3                               Consents and Waivers.  Each of the Company and
OvaScience shall have obtained any and all governmental or regulatory consents,
permits, waivers, approvals or authorizations required in connection with the
valid execution and delivery of this Agreement and necessary for consummation of
the transactions contemplated by this Agreement, and the same shall be effective
as of the date of the Closing.

 

5.4                               Merger.  The Merger shall have become
effective pursuant to the Delaware General Corporation Law. After the date of
this Agreement, there have been no amendments to, or waivers of, any provisions
of the Merger Agreement as in effect on the date hereof that could reasonably be
expected to have an adverse effect on the economic interests of the Purchaser
in, or the value of, the Shares acquired hereunder.

 

5.5                               Registration Statement Effectiveness. The
resale registration statement contemplated in the Registration Rights Agreement
(the “Registration Statement”) shall have been declared effective by the SEC

 

5.6                               Securities Law Filings.  Each of the Company
and OvaScience shall have timely obtained such approvals, waivers and consents
as may be required to be obtained prior to Closing under the Securities Act or
under applicable state securities laws, including the Required Filings.

 

Section 6.                                         
CONDITIONS TO OVASCIENCE’S OBLIGATIONS AT THE CLOSING.  The obligations of
OvaScience to sell Shares to each of the Purchasers at the Closing are subject
to the fulfillment or waiver on or before the Closing of each of the following
conditions:

 

7

--------------------------------------------------------------------------------



 

6.1       Representations and Warranties.  The representations and warranties of
each such Purchaser contained in Section 4 shall be true and complete in all
material respects on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.

 

6.2       Performance. Such Purchaser shall have delivered the purchase price
for its Shares.

 

6.3       Consents and Waivers.  OvaScience shall have obtained any and all
governmental or regulatory consents, permits, waivers, approvals or
authorizations required in connection with the valid execution and delivery of
this Agreement and necessary for consummation of the transactions contemplated
by this Agreement, and the same shall be effective as of the date of the
Closing.

 

Section 7.                                          WAIVER

 

7.1       OvaScience Counsel Waiver of Conflicts.  Each Party to this Agreement
acknowledges that Cooley LLP (“Cooley”), outside general counsel to the Company,
has in the past performed and is or may now or in the future represent
OvaScience or one or more Purchasers or their affiliates in matters unrelated to
the transactions contemplated by this Agreement (the “Financing”), including
representation of such Purchasers or their affiliates in matters of a similar
nature to the Financing.  The applicable rules of professional conduct require
that Cooley inform the parties hereunder of this representation and obtain their
consent.  Cooley has served as outside general counsel to the Company and has
negotiated the terms of the Financing solely on behalf of the Company. 
OvaScience, the Company and each Purchaser hereby (a) acknowledge that they have
had an opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation; (b) acknowledge that with respect to the
Financing, Cooley has represented solely the Company, and not any Purchaser or
any stockholder, director or employee of the Company or any Purchaser; and
(c) give its informed consent to Cooley’s representation of the Company in the
Financing. OvaScience, the Company and Purchasers each hereby confirm that
Cooley may act as the Company’s counsel in connection with the transactions
contemplated herein.

 

Section 8.                                          GENERAL PROVISIONS.

 

8.1       Survival of Representations and Warranties.  The representations and
warranties contained herein shall terminate contingent upon and concurrently
with the Closing and only the agreements and covenants contained herein that by
their terms shall survive the Closing in accordance with their terms.

 

8.2       Successors and Assigns.  Neither this Agreement nor any rights that
may accrue to any Purchaser hereunder (other than the Shares acquired hereunder,
if any) may be transferred or assigned.

 

8.3       Third Parties.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and, except
as provided in Section 8.23 of this Agreement, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

8.4       Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)         This Agreement shall be governed by and construed exclusively in
accordance with the internal laws of the State of Delaware as applied to
agreements among Delaware residents entered into and to be performed entirely
within Delaware, excluding that body of law relating to conflict of laws.

 

(b)         Each of the Parties hereto hereby (i) irrevocably submit to the
personal jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter,

 

8

--------------------------------------------------------------------------------



 

any state or federal court within the State of Delaware) in the event that any
dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement; (ii) agree that it will not attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court; and (iii) agree that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware).

 

(c)          EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.5       Counterparts.  This Agreement may be executed in two or more
counterparts (including, without limitation, facsimile counterparts), each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

 

8.6       Headings.  The headings and captions used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.  All references in this Agreement to sections, paragraphs,
exhibits, and schedules shall, unless otherwise provided, refer to sections and
paragraphs of this Agreement and exhibits and schedules attached to this
Agreement, all of which exhibits and schedules are incorporated in this
Agreement by this reference.

 

8.7       Notices.  All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed effectively given
and made: (a) when delivered if personally delivered to the Party for whom it is
intended, (b) when delivered, if sent by electronic mail or facsimile with
receipt confirmed during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day,
(c) three (3) days after having been sent by certified or registered mail,
return-receipt requested and postage prepaid, or (d) one (1) business day after
deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt.

 

If to OvaScience, OvaScience, Inc., 9 Fourth Avenue , Waltham, MA 02451,
Attention: Chief Executive Officer, or to such e-mail address, facsimile number
or address as subsequently modified by written notice given in accordance with
this Section 8.7, with a copy (which shall not constitute notice) to Mintz,
Levin, Cohn, Ferris, Glovsky & Popeo, P.C., One Financial Center, Boston, MA
02111, Attention: William C. Hicks, Esq.

 

If to the Company, Millendo Therapeutics, Inc., 301 N. Main Street, Suite 100,
Ann Arbor, MI 48104, Attention:  Julia C. Owens Ph.D., or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 8.7, with a copy (which shall not
constitute notice) to Cooley LLP, 500 Boylston Street, 14th Floor, Boston, MA
02116, Attention:  Miguel J. Vega.

 

If to a Purchaser, at its address set forth on Schedule I or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 8.7.

 

8.8       No Finder’s Fees.  Other than as set forth on the Company Disclosure
Schedule, each Party represents that it neither is nor shall be obligated for
any finder’s or broker’s fee or commission in connection with the transactions
contemplated by this Agreement. Each Purchaser, severally and not jointly,

 

9

--------------------------------------------------------------------------------



 

agrees to indemnify and to hold harmless the Company and OvaScience from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee (and any asserted liability) for which such Purchaser or any of its
officers, partners, employees, or representatives is responsible. Other than
with respect to any items set forth on the Company Disclosure Schedule, the
Company agrees to indemnify and hold harmless each Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
(and any asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

 

8.9       Amendments and Waivers.  Except with respect to waiver of any
condition pursuant to Sections 5 or 6 hereof, which may be waived only as
provided therein, any term of this Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the OvaScience, the Company and the affected Purchaser. Each of the
Purchasers acknowledges and agrees that (i) none of the Shares will be
registered on a Form S-4 and will only be registered pursuant to the
Registration Statement and (ii) the terms and conditions of the Merger Agreement
may be amended or modified or any provision waived in accordance with its terms
and that, subject to Section 5.4 hereof, any such amendment, modification or
waiver shall not impact or modify the obligations of any Purchaser to purchase
Shares or otherwise hereunder.  Without limiting the generality of the
foregoing, each Purchaser shall have the right to allocate its purchase amount
among its Affiliates in such amounts as it determines in its discretion and
Schedule I shall be updated correspondingly; provided, however, no such
allocation shall relieve such Purchaser of any liabilities or obligations it may
have pursuant to this Agreement.

 

8.10                        Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such
provision(s) shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.

 

8.11                        Entire Agreement.  This Agreement, together with all
exhibits, schedules and annexes to this Agreement, constitutes the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties, or obligations between the Parties with
respect to the subject matter of this Agreement.

 

8.12                        Further Assurances;.  From and after the date of
this Agreement, upon the request of the Purchasers, the Company or OvaScience,
OvaScience, the Company and the Purchasers shall execute and deliver such
instruments, documents, or other writings as may be reasonably necessary to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.

 

8.13                        Adjustments for Stock Splits, Etc.  Wherever in this
Agreement there is a reference to a specific number of shares of Common Stock of
OvaScience, or a price per share of such stock, then, upon the occurrence of any
subdivision, combination, or stock dividend of such class or series of stock,
the specific number of shares or the price so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding shares of such class or series of stock by such subdivision,
combination, or stock dividend.

 

8.14                        Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any Purchaser, upon any breach
or default of OvaScience or the Company under this Agreement shall impair any
such right, power, or remedy of such Purchaser nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence in such breach or
default, or of or in any similar breach or default occurring after such breach
or default; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default occurring before or after such breach or
default.  Any

 

10

--------------------------------------------------------------------------------

 

waiver, permit, consent, or approval of any kind or character on the part of any
Purchaser of any breach or default under this Agreement or any waiver on the
part of any Purchaser of any provisions or conditions of this Agreement must be
made in writing and shall be effective only to the extent specifically set forth
in such writing.  All remedies, either under this Agreement or by law or
otherwise afforded to any Purchaser shall be cumulative and not alternative.

 

8.15                        Exculpation of Closing Agent and Placement Agent.
Each Party hereto agrees for the express benefit of each of the Placement
Agents, their respective affiliates and their respective representatives that:

 

(a)         Neither of the Placement Agents nor any of their respective
affiliates or their respective representatives (1) has any duties or obligations
other than those specifically set forth in the engagement letters, dated as of
August 3, 2018, among the Company and the Placement Agents (the “Engagement
Letter”); (2) shall be liable for any improper payment made in accordance with
the information provided by the Company; (3) makes any representation or
warranty, or has any responsibilities as to the validity, accuracy, value or
genuineness of any information, certificates or documentation delivered by or on
behalf of the Company pursuant to this Agreement or in connection with any of
the transactions contemplated by this Agreement; or (4) shall be liable (x) for
any action taken, suffered or omitted by any of them in good faith and
reasonably believed to be authorized or within the discretion or rights or
powers conferred upon it by this Agreement or (y) for anything which any of them
may do or refrain from doing in connection with this Agreement, except for such
party’s own gross negligence, willful misconduct or bad faith.

 

(b)         Each of the Placement Agents, their respective affiliates and their
respective representatives shall be entitled to (1) rely on, and shall be
protected in acting upon, any certificate, instrument, opinion, notice, letter
or any other document or security delivered to any of them by or on behalf of
the Company, and (2) be indemnified by the Company for acting as Placement Agent
hereunder pursuant the indemnification provisions set forth in the Engagement
Letter.

 

8.16                        Exculpation Among Purchasers.  Each Purchaser
acknowledges that it is not relying upon any other Purchaser, or any officer,
director, stockholder, employee, agent, partner or affiliate of any such other
Purchaser, in making its investment or decision to invest in OvaScience or in
monitoring such investment.  Each Purchaser agrees that no other Purchaser nor
any officer, director, stockholder, employee, agent, partner or affiliate of any
other Purchaser shall be liable for any action taken before or after the date of
this Agreement or omitted to be taken by any of them relating to or in
connection with OvaScience, the Company, the Shares, or all of the foregoing. 
Without limiting the foregoing, no Purchaser nor any of its officers, directors,
stockholders, partners, employees or agents of affiliates, or other holder of
any Shares shall have any obligation, liability or responsibility whatsoever for
the accuracy, completeness or fairness of any or all information about
OvaScience, the Company or any subsidiary or their respective properties,
business or financial and other affairs, acquired by such Purchaser or holder
from OvaScience, the Company or any subsidiary or the respective officers,
directors, employees, agents, representatives, counsel or auditors of either,
and in turn provided to another Purchaser or holder of Shares, nor shall any
such Purchaser or other person have any obligation or responsibility whatsoever
to provide any such information to any other Purchaser or holder of Shares or to
continue to provide any such information if any information is provided.

 

8.17                        Rights of Purchasers.  Each Purchaser shall have the
absolute right to exercise or refrain from exercising any right or rights that
such Purchaser may have by reason of this Agreement, OvaScience’s certificate of
incorporation, the Bylaws, or at law or in equity, including without limitation
the right to consent to the waiver of any obligation of OvaScience and to enter
into an agreement with OvaScience for the purpose of modifying this Agreement,
and such Purchaser shall not incur any liability

 

11

--------------------------------------------------------------------------------



 

to any other Purchaser or holder of Shares with respect to exercising or
refraining from exercising any such right or rights.

 

8.18                        No Commitment for Additional Financing.  OvaScience
and the Company each acknowledges and agrees that no Purchaser has made any
representation, undertaking, commitment or agreement to provide or assist the
Company or OvaScience in obtaining any financing, investment or other
assistance, other than the purchase of the Shares as set forth in Section 1 and
subject to the conditions set forth in Section 5.  In addition, the Company and
OvaScience each acknowledges and agrees that (i) no statements, whether written
or oral, made by any Purchaser or its representatives on or after the date of
this Agreement shall create an obligation, commitment or agreement to provide or
assist the Company or OvaScience in obtaining any financing or investment,
(ii) the Company and OvaScience shall not rely on any such statement by any
Purchaser or its representatives and (iii) an obligation, commitment or
agreement to provide or assist the Company or OvaScience in obtaining any
financing or investment may only be created by a written agreement, signed by
such Purchaser and the Company or OvaScience, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement.  Each Purchaser shall
have the right, in its sole and absolute discretion, to refuse or decline to
participate in any other financing of or investment in the Company or
OvaScience, and shall have no obligation to assist or cooperate with the Company
or OvaScience in obtaining any financing, investment or other assistance.

 

8.19                        Confidentiality.  Except as required by law, each
Purchaser agrees that it shall keep confidential and shall not disclose or
divulge any confidential, proprietary, or secret information which such
Purchaser may obtain from OvaScience or the Company or others in connection with
this Agreement, reports, and other materials submitted by or on behalf of
OvaScience or the Company to such Purchaser pursuant to this Agreement or
otherwise, or pursuant to visitation or inspection rights granted under this
Agreement, unless such information is known, or until such information becomes
known, to the public; provided that a Purchaser may disclose such information
(i) to its attorneys, accountants, consultants, and other professionals to the
extent necessary to obtain their services in connection with its investment in
OvaScience, (ii) to any prospective purchaser of any Shares from such Purchaser
as long as such prospective purchaser agrees in writing to be bound by the
provisions of this Section or (iii) to any Affiliate of such Purchaser or to a
partner or stockholder of such Purchaser.

 

8.20                        Legal Fees.  The Company will pay the legal fees and
other expenses of Great Point Partners, LLC (“Great Point”) incurred in
connection with the negotiation, execution and delivery of this Agreement, which
amount shall not exceed $35,000 in the aggregate. In the event that any suit or
action is instituted with respect to this Agreement, the prevailing party in
such dispute (solely to the extent such dispute is finally settled by a court of
competent jurisdiction) shall be entitled to recover from the losing party all
reasonable fees, costs and expenses of such prevailing party in connection with
any such suit or action, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all reasonable fees, costs and expenses of appeals.

 

8.21                        Damages.  The Parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that OvaScience, the Company or any
Purchaser, as the case may be, shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof in any federal court located in the State of
Delaware or any Delaware state court, in addition to any other remedy to which
they are entitled at law or in equity.  The Parties hereto hereby agree not to
raise any objections to the equitable remedy of specific performance to prevent
or restrain breaches or threatened breaches of this Agreement, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of any Purchaser under this Agreement.

 

12

--------------------------------------------------------------------------------



 

8.22                        Commitment Date. This Agreement may be terminated
and the sale and purchase of the Shares abandoned (i)(x) at any time prior to
the Closing and prior to the termination of the Merger Agreement, by mutual
written consent of OvaScience, the Company and any Purchaser listed on Schedule
I hereto, (but solely with respect to himself, herself or itself only) and
(y) at any time prior to the Closing and following the termination of the Merger
Agreement, by either OvaScience, the Company or any Purchaser listed on Schedule
I hereto (with respect to himself, herself or itself only), (ii) if the Closing
has not been consummated on or prior to 5:00 p.m., New York City time, on the
date that is one (1) year from the closing of the Merger, by the Company,
OvaScience or any Purchaser listed on Schedule I hereto (with respect to
himself, herself or itself only, upon written notice to OvaScience and the
Company, or (iii) by either OvaScience, the Company or any Purchaser listed on
Schedule I (with respect to himself, herself or itself only) upon written notice
to the other parties if consummation of the transactions contemplated hereby
would violate any nonappealable order, degree or judgment of any Governmental
Authority having competent jurisdiction; provided, however, that the right to
terminate this Agreement under this Section 8.22 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. In the event of a termination pursuant to this Section 8.22,
OvaScience shall promptly notify the Company and all non-terminating Purchasers
and OvaScience, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under
this Agreement as a result therefrom. Notwithstanding the foregoing,
Section 8.19 shall survive the termination or expiration of this Agreement.

 

8.23                        Reliance by the Placement Agents.    The Parties
agree and acknowledge that each of the Placement Agents may rely on the
representations, warranties, agreements and covenants of the Company contained
in this Agreement and may rely on the representations and warranties of the
respective Purchasers contained in this Agreement as if such representations,
warranties, agreements, and covenants, as applicable, were made directly to such
Placement Agent.

 

8.24                        Financing Termination Fee.  Notwithstanding anything
contained herein to the contrary, if the Merger Agreement is terminated as a
result of a Company Superior Offer (as defined in the Merger Agreement) or an
Orion Superior Offer (as defined in the Merger Agreement), Great Point shall be
entitled to receive a termination fee equal to One Million Dollars ($1,000,000)
from the Merger Party who owes a termination fee pursuant to the Merger
Agreement in connection with such superior offer (the “Financing Termination
Fee”).  The Financing Termination Fee shall be paid to Great Point within thirty
(30) days of the termination of the Merger Agreement in cash or by wire transfer
to an account designated by Great Point and shall be conditioned on the receipt
by the Company and OvaScience of a customary general release of claims in favor
of both parties and all related and affiliated persons.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the date first above written.

 

 

COMPANY:

 

 

 

MILLENDO THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Julia Owens

 

Name:

Julia Owens

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

OVASCIENCE, INC.

 

 

 

 

 

 

By:

/s/ Christopher Kroeger

 

Name:

Christopher Kroeger

 

Title:

President and Chief Executive Officer

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the date first above written.

 

 

PURCHASERS:

 

 

 

[                              ]

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Schedule of Purchasers

 

Closing:

 

Purchaser / Address

 

Cash Investment
Amount

 

Cash Shares Purchased

 

 

 

 

 

Total

 

$

[TBD]

 

[TBD]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Registration Rights Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Company Disclosure Schedule

 

[See Attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Disclosure Schedule Supplements

 

--------------------------------------------------------------------------------
